
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 28
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Ms. Harman (for
			 herself and Mr. Turner) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding sexual assaults and rape in the military.
	
	
		Whereas since 2002, 66,342 female veterans reported being
			 raped, sexually assaulted, or experiencing another form of military sexual
			 trauma, constituting 20 percent of the women seen at VA facilities nationwide,
			 according to the Department of Veterans Affairs’ figures;
		Whereas 41 percent of female veterans treated at the West
			 Los Angeles VA Health Center reported being sexually assaulted while in the
			 military, and 29 percent reported being raped during their military
			 service;
		Whereas reported sexual assaults and rapes rose 73 percent
			 from 2004 to 2006, according to Department of Defense figures;
		Whereas 2,688 reports of sexual assaults were made in
			 fiscal year 2007, including 1,259 reports of rape, according to the Department
			 of Defense;
		Whereas the chain of command took no action in almost half
			 of the cases investigated claiming insufficient evidence and the majority of
			 the remainder were dealt with through nonjudicial punishment or administrative
			 action, which in most cases amounts to little more than a slap on the
			 wrist;
		Whereas only 181 of the 2,212—or 8 percent—subjects
			 investigated during fiscal year 2007 were referred to courts martial;
		Whereas civilian law enforcement authorities prosecute 40
			 percent of those arrested for rape, according to the United States Department
			 of Justice and Federal Bureau of Investigation statistics;
		Whereas the absence of aggressive prosecutions by the
			 military perpetuates a hostile environment and hinders a victim’s willingness
			 to report a sexual assault or rape;
		Whereas the military’s response was to create the Sexual
			 Assault Prevention and Response Office (SAPRO) in 2005, which serves as the
			 single point of accountability and oversight for the Department of Defense
			 sexual assault policy;
		Whereas SAPRO has improved reporting of sexual assault and
			 rape, but still does not track investigations or prosecutions of reported
			 cases; and
		Whereas sexual assault and rape are a threat to our
			 national security: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 the Secretary of Defense should develop a comprehensive strategy to increase
			 and encourage investigation and prosecution of sexual assault and rape cases in
			 the military that includes the following elements:
			(1)Require commanders to be held accountable
			 for sexual assaults and rapes that occur in their units and provide
			 justification for disposing of cases through non-judicial punishment and other
			 administrative actions.
			(2)Develop and enhance existing prevention and
			 response programs by using proven best-practice methods to create a culture
			 that prevents sexual assault and rape in the military and encourages more
			 reporting by victims.
			(3)Conduct more
			 aggressive oversight of existing prevention and response programs, analyze
			 trends, and establish performance metrics to ensure that such programs are
			 effective.
			(4)Require the
			 Secretary to review current training methods for all military investigations
			 and Judge Advocate staff, and implement any improvements that are
			 necessary.
			(5)Encourage communication and data sharing
			 between SAPRO and other military branches to enhance coordination and oversight
			 of sexual assault and rape cases as they move through the legal process.
			(6)Review the capacity of the legal
			 infrastructure in the military to investigate and prosecute effectively sexual
			 assault cases in the military.
			(7)Examine any additional barriers (such as
			 staff availability and adequate resources) on military bases and facilities in
			 the United States, abroad, and in theater to conduct effective investigation of
			 sexual assault and rape cases.
			(8)Review command
			 disposition of cases and identify whether further oversight is required to
			 ensure that cases reaching non-judicial ends are justified.
			(9)Classify a
			 military protection order as a standing military order to assure an
			 investigation has occurred and command has completely adjudicated allegations
			 before the order can be overturned.
			(10)Establish a
			 policy that mandates the notification of any military protective order issued
			 on base to local civilian law enforcement to provide the continuity of
			 protection of victims.
			(11)Ensure that once a servicemember has
			 notified her or his command that she or he has been sexually assaulted or
			 raped, the command affords the alleged victim an opportunity for a base
			 transfer should a military protection order be issued.
			
